TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00796-CV


                                    Linda Reed, Appellant

                                               v.

                                 The State of Texas, Appellee


               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-19-004849, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Linda Reed has filed an unopposed motion to dismiss this appeal. We

grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: September 23, 2021